Citation Nr: 1014722	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  98-11 497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a right knee disability 
other than chondromalacia.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 6, 1976, to May 
19, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Veteran's case was previously before the Board in 
February 2008.  The Board granted service connection for 
chondromalacia of the right knee and remanded the issues of 
entitlement to service connection for a right knee disability 
other than chondromalacia and entitlement to service 
connection for a left knee disability.

The Appeals Management Center (AMC) conducted additional 
evidentiary development.  The Veteran was granted service 
connection for disability of the left knee by way of a rating 
decision dated in March 2010.  Notice of the rating action 
was provided that same month.  Although the AMC characterized 
the disability for which service connection was granted as 
"chondromalacia" of the left knee secondary to right knee 
disability, in the body of the March 2010 rating decision the 
AMC specifically noted that a VA examiner had opined that it 
was degenerative joint disease (DJD) of the left knee that 
was due to the service-connected right knee disability.  
Because the AMC was correct that DJD was in fact the 
diagnosis made after x-ray and physical examination, the 
Board views the March 2010 rating decision as an award of 
service connection for left knee chondromalacia and left knee 
DJD.  The AOJ should take note of this.  (Given that no other 
diagnoses regarding the left knee were made, the Board finds 
that the award of service connection by the AMC brings the 
appeal of the left knee service connection issue to an end.)

Although the one-year period to submit a notice of 
disagreement with the March 2010 rating action has not yet 
expired, there is no indication in the claims folder that the 
Veteran has expressed any disagreement with the March 2010 
rating decision that granted service connection.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  Consequently, the Board does not have 
jurisdiction to address any downstream element associated 
with the now service-connected chondromalacia and DJD of the 
left knee.

The only issue remaining for appellate review is entitlement 
to service connection for a right knee disability other than 
chondromalacia.

The issue of entitlement to total disability evaluation based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the agency of 
original jurisdiction (AOJ).   Therefore, the Board does not 
have jurisdiction over the issue; it is referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran currently has degenerative joint disease of the 
right knee and there is a reasonable basis for attributing 
such disability to her active military service.


CONCLUSION OF LAW

The Veteran has degenerative joint disease of the right knee 
that is the result of injury incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background 

The Veteran served on active duty from April 6, 1976, to May 
19, 1976.  Her February 1976 enlistment physical examination 
was negative for any evidence of knee impairment.  The 
Veteran did not report any history of knee problems on her 
Report of Medical History completed at the same time.

The service treatment records (STRs) reflect that the Veteran 
developed bilateral knee pain as a result of engaging in 
strenuous activity during basic training.  She was seen 
several times in a clinical setting for complaints of knee 
pain in April 1976.  An x-ray of the knees was interpreted as 
normal.  An orthopedic clinic note of April 26, 1976, 
provided an assessment of bilateral chondromalacia and 30 
degree recurvatum.  

Because of her early and continued problems with her knees, 
the Veteran underwent medical board processing in April 1976.  
The report noted that she had served three weeks and three 
days as a trainee.  The Veteran denied any problems with her 
knees prior to service.  However, strenuous activity in 
service had caused her to have recurrent knee pain with 
moderate effusion.  The diagnoses of moderate bilateral 
chondromalacia and recurvatum of 30 degrees were noted.  The 
medical board determined that the Veteran's medical condition 
existed prior to service and was not aggravated by service.  
She was recommended for discharge.  The Veteran was 
discharged on May 19, 1976.  

The Veteran submitted her initial claim for service 
connection for a bilateral knee disorder in January 1998.  
She said that she suffered a right knee injury in service 
that had gotten progressively worse.  The Veteran was 
afforded a VA examination in March 1998.  The Veteran gave a 
history of falling on the ground in basic while carrying 
heavy objects on her back.  She reported several episodes of 
partial dislocation.  The Veteran was noted to have a full 
range of motion, with mild pain, on examination.  The 
diagnosis was residuals of right knee injury with recurrent 
episodes of subluxation by history.  The examiner noted that 
a magnetic resonance imaging (MRI) of the right knee had been 
ordered but the report was not included in the examination.

The MRI report said that there was evidence of a tear of the 
posterior horn of the lateral meniscus on the inferior 
surface.

The Veteran testified in June 1998 that she injured her right 
knee in service.  She said that she had no injury to the knee 
prior to service and had not had a subsequent injury to the 
right knee after service.  She said she did not seek medical 
treatment for her problems with her right knee after service 
because she did not have insurance.  

Records from J. Bollenbacher, M.D., from 1998 reflect an 
initial evaluation in May 1998 where the Veteran gave a 
history of injury to her right knee 22 years earlier that had 
gotten worse in the last five years.  He said x-rays showed a 
slight degeneration in the medial joint line, both medially 
and laterally.  He performed surgery on the right knee in 
July 1998.  The postoperative diagnoses were lateral meniscus 
tear, chondromalacia grade III of the medial aspect of the 
trochlear groove and medial femoral condyle with medial shelf 
plica.  A pathology report for right knee shavings said they 
were consistent with traumatic injury and reactive synovitis.  

Private medical records from several sources establish the 
presence of osteoarthritis in the right knee.  In particular, 
a report from H. Davis, M.D., makes such a diagnosis in 
October 2002.  In addition, Dr. Bollenbacher stated that 
there was x-ray evidence of joint space narrowing of both 
knees in November 2001.

The Veteran underwent several VA examinations between 2005 
and 2010.  In April 2005, the VA examiner reviewed the 
Veteran's service and medical history.  He noted her 
treatment in service, her surgery in 1998, and treatment 
since that time.  He provided a diagnosis of "bilateral knee 
pain."  The examiner went on to say that the right knee pain 
had its onset in service and that there was no disability 
prior to service.  X-rays of the knees were interpreted to be 
an essentially normal bony exam.  

In September 2005, a VA examiner again reviewed the service 
and medical history and provided examination findings.  This 
examiner also related the Veteran's right knee pain to her 
military service.  The examiner also reviewed the x-rays from 
the prior examination and he concluded that they were 
consistent with mild, if any, osteoarthritis.  The examiner 
noted that he had ordered a MRI of the right knee to 
determine if the problem was arthritis or chondromalacia.  He 
anticipated the results would show a combination of both.

Unfortunately, the case was sent to the Board prior to the 
MRI report being obtained.  The Board remanded the case for 
additional development in May 2006.

The development included obtaining copies of x-ray and/or MRI 
reports for studies done from March 1998 to October 2005.  X-
rays from March 1998 showed evidence of patellar spurs.  The 
March 1998 right knee MRI report was included that showed the 
meniscal tear.  An x-ray report from November 1998 noted that 
there was minimal bilateral medial joint space narrowing of 
the knees.  By contrast, an x-ray report from May 2004 found 
that there joint spaces were well preserved and an impression 
of essentially normal knees.  X-rays from May 2005 also 
reflected that there was essentially a normal bony exam.  
Finally, the MRI report for the right knee of October 2005 
found evidence of a horizontal tear of the lateral meniscus 
involving the body and anterior horn, osteonecrosis of the 
medial femoral condyle, tricompartmental osteoarthritis, and 
small loose body in the medial joint recess inferiorly.

An addendum to the prior VA examination was provided in 
December 2006.  The examiner referenced the results of the 
MRI of October 2005.  The examiner noted that they had done 
an extensive review of the records.  The examiner's 
conclusion was that the Veteran had constant bilateral knee 
pain.  The examiner said it was obvious that the Veteran had 
some right knee meniscal pathology and injury as a result of 
her fall in service.  He also said that, despite earlier 
debridement, it was likely that she redeveloped a new 
meniscal tear.  

A second addendum was obtained in March 2007.  The examiner 
stated that it was his opinion that the Veteran's current 
complaints of constant bilateral knee pain, right worse than 
left, were the direct result of her long, complicated history 
of right knee injury in service.  He said that it was likely 
that the Veteran had some right knee meniscal pathology 
during service.  He concluded by saying that, the right knee 
complaints and diagnosis of meniscal pathology as well as 
chondromalacia, were more likely than not a direct result of 
her fall during service.  

The Board granted service connection for chondromalacia of 
the right knee in February 2008.  The Board relied on the VA 
examination results and medical opinions from 2005, 2006, and 
2007 in resolving reasonable doubt in favor of the Veteran.  
The Board remanded her case for consideration of the issues 
of service connection for a right knee disability other than 
chondromalacia, and service connection for a left knee 
disability.

The Veteran was afforded a VA examination in February 2010.  
The examiner recorded a history from the Veteran of suffering 
a fall during service.  Her condition had gotten 
progressively worse since that time.  The examiner referred 
to MRI results from 2008 to show findings consistent with 
prior surgical intervention.  Also, horizontal linear high 
signal intensity through the body and anterior horn of the 
lateral meniscus and blunting of the free edge and the body 
were unchanged from prior examination.  The report noted 
stable medial femoral condyle bone infarct.  Finally, there 
was progression of cartilage defects most prominent at the 
patellofemoral and lateral compartments, slit-like Baker's 
cyst, and a stable loose body within the posteromedial aspect 
of the knee.  The examiner also said that x-rays of the right 
knee showed minimal degenerative joint disease (DJD) at the 
patellofemoral joint.  The examiner's diagnosis was minimal 
DJD of the right knee.

The examiner noted that the Veteran contended that her right 
knee DJD was due to her injury in service.  The examiner 
referenced medical literature to address the most likely 
etiologies of DJD.  The examiner then concluded that it was 
at least as likely as not that the Veteran's DJD of the right 
knee was caused by her injury to her right knee in service.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

"Chondromalacia patella is defined as the premature 
degeneration of the patellar cartilage, the patellar margins 
are tender so that pain is produced when the patella is 
pressed against the femur."  Odiorne v. Principi, 3 Vet. 
App. 456, 458 (1992)

"Degenerative joint disease, or osteoarthritis, is defined as 
arthritis of middle age characterized by degenerative and 
sometimes hypertrophic changes in the bone and cartilage of 
one or more joints and a progressive wearing down of apposing 
joint surfaces with consequent distortion of joint position 
usually without bony stiffening."  Giglio v. Derwinski, 2 
Vet. App. 560, 561 (1992).

As noted, the Board granted service connection for 
chondromalacia in February 2008.  The AMC implemented that 
decision in March 2008.  The Board remanded the issue of 
service connection for a right knee disorder other than 
chondromalacia.  

The Veteran has received diagnoses of chondromalacia and DJD, 
or osteoarthritis, of the right knee.  As defined above, 
chondromalacia represents a different disease entity than 
DJD, or osteoarthritis, of a joint.  See Odiorne v. Principi, 
3 Vet. App. 456, 460 (1992); see also Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  Thus, the issue of service 
connection must be adjudicated.  (The downstream element of 
whether a separate disability rating would be in order, and 
not a violation of 38 C.F.R. § 4.14, is unrelated to the 
issue of entitlement to service connection.)  

The Veteran's longstanding diagnosis of chondromalacia is 
unquestioned.  However, the private medical records, and VA 
records, document degenerative changes in the right knee 
joint, separate from chondromalacia.  Dr. Bollenbacher and 
Dr. Davis both noted narrowing of the knee joint and 
osteoarthritis in their reports.  The October 2005 MRI noted 
tricompartmental osteoarthritis.  In addition, several VA x-
rays also noted DJD of the right knee dating back to 1998.  

The Board is aware of the anomaly of the x-rays reports from 
May 2004 and May 2005 of essentially a normal knee.  However, 
as stated, these reports are anomalies in comparison to other 
x-ray reports and the more accurate findings from several 
MRIs.  Moreover, the holding in See McClain v. Nicholson, 21 
Vet. App. 319, 321-323 (2007), requires consideration of the 
other evidence that is favorable to the Veteran.

In short, the VA examiners from September 2005, December 
2006, March 2007 and February 2010 have related the Veteran's 
right knee pain to her military service.  They have provided 
diagnoses of chondromalacia and DJD and attributed both to an 
injury in service.  To the extent that the STRs do not 
document an "injury" in service, the Board notes that the 
absence of a contemporaneous medical record regarding an 
injury is not dispositive.  See Buchanan v. Nicholson, 451 
F.3d. 1331 (Fed. Cir. 2006).  The Veteran's statements of 
falling while marching with a heavy load are consistent with 
the circumstances of duty expected during basic training.  
38 U.S.C.A. § 1154(a) (West 2002).  

In reviewing the evidence of record, the Board finds that the 
evidence does support a conclusion that the Veteran's DJD of 
the right knee represents a separate disability from her 
already service-connected chondromalacia.  Further, the 
evidence relates the DJD to her military service.  
Accordingly, service connection for DJD of the right knee is 
granted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for degenerative joint 
disease of the right knee is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


